Case 6:19-cv-00315-JDK-KNM Document 21 Filed 09/02/20 Page 1 of 2 PageID #: 50


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION
                                                   §
 DEXTER FIELDS-KAY,                                §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §   Case No. 6:19cv315-JDK-KNM
                                                   §
 ADULT PROBATION DEPARTMENT,                       §
 ET AL.                                            §
                                                   §
          Defendants                               §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          Plaintiff Dexter Fields-Kay, proceeding pro se, filed the above-styled and numbered civil
 rights lawsuit under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell pursuant to 28 U.S.C. § 636. After review of the pleadings, the Magistrate Judge
 issued a Report recommending that the lawsuit be dismissed as moot. A copy of this Report was

 sent to the Plaintiff at his last known address, return receipt requested, but no objections have been
 filed.

          This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §
 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430
 5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending

 the time to file objections from ten to fourteen days). Here, Plaintiff did not file objections in the

 prescribed period. The Court therefore reviews the Magistrate Judge’s findings or clear error or
 abuse of discretion and reviews the legal conclusions to determine whether they are contrary to law.

 See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)
 (holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is

 “clearly erroneous, abuse of discretion and contrary to law”).


                                                   1
Case 6:19-cv-00315-JDK-KNM Document 21 Filed 09/02/20 Page 2 of 2 PageID #: 51


        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts the
 Report and Recommendation of the United States Magistrate Judge as the findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 20)

 be ADOPTED. The above-styled civil action is DISMISSED WITHOUT PREJUDICE as moot.

 All pending motions are DENIED.

         So ORDERED and SIGNED this 2nd               day of September, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
